        Case 1:18-cv-06249-VSB Document 133 Filed 02/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                             No. 1:18-cv-06249-VSB
 GREAT WESTERN INSURANCE
                                                          Case No. 1:18-cv-06249-VSB
 COMPANY,

                                   Plaintiff,

                 - against-

 MARK GRAHAM, DONALD SOLOW,
 BLUE CAPITAL MANAGEMENT, INC.,
 BLUE ALTERNATIVE ASSET
 MANAGEMENT LLC, WILMINGTON
 SAVINGS FUND SOCIETY, FSB,
 CHRISTIANA TRUST, REGATTA
 HOLDINGS LLC, CYGNET 001
 MASTER TRUST, CYGNET 001
 MASTER TRUST SERIES 2011-A,
 CYGNET 001 MASTER TRUST SERIES
 2011-C, CYGNET 001 MASTER TRUST
 SERIES 2013-A, ALPHA RE LIMITED,
 ALPHA RE HOLDINGS (CAYMAN)
 LIMITED, ATLANTIC SPECIALTY
 FINANCE, BLUE ELITE FUND LTD.,
 BLUE ELITE FUND LP, BLUE II LTD.,
 SANCUS CAPITAL BLUE CREDIT
 OPPORTUNITIES FUND LTD.,
 ABILITY INSURANCE COMPANY,
 JOHN DRAKE, EDWARD BRENDAN
 LYNCH, GREGORY TOLARAM,
 ADVANTAGE CAPITAL HOLDING
 LLC, DAN CATHCART, AND
 KENNETH KING.

                              Defendants.


 NOTICE OF MOTION TO DISMISS THE SPECIFIC CLAIMS PLEADED AGAINST
 ABILITY INSURANCE COMPANY, ADVANTAGE CAPITAL HOLDING LLC, DAN
                   CATHCART, AND KENNETH KING

       PLEASE TAKE NOTICE that upon, (i) the Second Amended Complaint, filed on

December 19, 2018 (Dkt. 106), in the above-captioned action; (ii) the accompanying Declaration
         Case 1:18-cv-06249-VSB Document 133 Filed 02/05/19 Page 2 of 2



of Hal S. Shaftel, with attached exhibits; and (iii) the accompanying Defendants Ability

Insurance Company, Advantage Capital Holding LLC, Dan Cathcart, and Kennth King’s

Memorandum of Law in Support of Their Motion to Dismiss the Specific Claims Pleaded

Against Movants, defendants Ability Insurance Company, Advantage Capital Holding, LLC,

Dan Cathcart, and Kenneth King (collectively, the “Ability Defendants”) will move this Court,

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, before the Honorable Vernon

S. Broderick, at the Thurgood Marshall Courthouse, 40 Centre Street, New York, New York

10007, at a date and time to be determined by the Court, for an Order dismissing the Second

Amended Complaint as against the Ability Defendants, with prejudice, and for such other and

further relief as this Court may deem just and proper.

Dated: New York, New York
       February 5, 2019
                                                     GREENBERG TRAURIG, LLP



                                                     By: /s/ Hal S. Shaftel      .
                                                             Hal S. Shaftel

                                                     200 Park Avenue
                                                     New York, New York 10166
                                                     (212) 801-9200
                                                     shaftelh@gtlaw.com

                                                     Attorneys for Defendant
                                                     Ability Insurance Company




                                                2
